PER CURIAM.
The final order under review is affirmed without prejudice to the appellant to file a new writ of distress action under Sections 83.11, 83.12, 83.13, Florida Statutes (1985), as to the property removed by the appel-lees from the subject premises to the new offices of the appellees. The appellant clearly retains its lien rights as to the ap-pellees’ property in the latter’s new offices by virtue of the agreement of counsel as memorialized by the order of the court below dated January 12, 1988; indeed, counsel for the appellees conceded as much during the oral argument before this court.
Affirmed as modified.